Title: To George Washington from Colonel John Lamb, 19 August 1779
From: Lamb, John
To: Washington, George


        
          Sir,
          Fishkills 19th Augst 1779
        
        As I was at Fredericksburgh (on Public business) when your Excellency’s favour, of the 13th Instant, reached this place it did not come to my hands, till last Evening which will, I presume, apologize, for my not answering it, sooner. The Certificates, respecting the Pay-Master, Quarter-Master, and Adjutant, shall be transmitted your Excellency, as soon as possible.
        I am extremely sorry, to be under the necessity, of taking any Step, that can possibly excite the least pain, in your Excellency’s generous Mind; or, that may have the most distant, tendency, to injure the Cause, in which I have been Embarked, for a series of years, from the most disinterested motives; But Sir, you must allow, that it is

impossible, for a Soldier, who is tenacious of his Honor, to suffer himself, to be degraded by being superceded, and his just Right (the only gewel, worth contending for) torn from him, and given to another, without resenting the cruel injury; in a becoming manner; I must frankly acknowledge, that, my sensibility is deeply wounded, by this Event; And your Excellency, can much better conceive my feelings, than I can possibly describe them.
        When I examine the General Order, of the 10th September last; And observe, the Principle, there laid down, by the Committee of Arrangement, for settling the Rank, of the Army; which, is confirmed, by a subsequent Resolution of Congress, of the 28th Novr I must confess, I am at a loss, to conceive, on what Principle, the Board have decided, in favor of Colo. Crane. And it appears to me, that, they have in this instance, manifestly deviated, from the Principle established by the Board, of Genl Officers, of the whole Line.
        I wish to be indulged, with a Sight, of the proceedings of the Board; for which purpose I will do myself the honor to wait on your Excellency, tomorrow. I have the honor to be, with the greatest Respect, your Excellency’s Most Obdn. Hume Servt.
      